DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Prosecution History
Claims 1-14 of US application 16/649,335 were examined. Examiner filed a non-final rejection.
Applicant filed amendments on 8/24/21. Claims 1-4, 6, 8, 10-11 and 13 were amended. Claims 1-14 were examined. Examiner filed a final rejection.
Applicant filed an AFCP 2.0 request on 1/6/22 wherein applicant proposed that claims 1 and 7-14 be amended and claim 6 be cancelled. Examiner determined that applicant’s proposed amendments would not overcome the prior art of record.
Applicant filed an RCE on 2/3/22. Claims 1 and 7-14 were amended. Claim 6 was cancelled. Claims 1-5 and 7-14 were examined. Examiner filed a non-final rejection.
Applicant filed amendments on 4/18/22. Claims 1, 4-5, 8, and 10-11 were amended. Claims 1-5 and 7-14 are presently pending and presented for examination.

Reasons for Allowance
Claims 1-5 and 7-14 are allowed over the prior art of record.
The closest prior art of record is Zhang et al. (DE 10 2014 200 987 A1) in view of Dollens (US 20120046846 A1) in further view of Kozuka et al. (US 20150367857 A1), hereinafter referred to as Zhang, Dollens and Kozuka, respectively. The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, Zhang discloses A method in which a position of the center of gravity of a moving motor vehicle is ascertained (Zhang discloses a method in which the position of the center of gravity of a moving motor vehicle is determined [See at least Zhang, 0009]), the method comprising: 
determining, by a motor vehicle processor, at least one set of input variables received from vehicle sensors (Zhang discloses that data points from associated input variables are preferably measured continuously to determine the position of the center of gravity, and that only those data points collected when a predetermined condition is met are used to determine the position of the center of gravity in order to improve the statistical quality of the determined center of gravity [See at least Zhang, 0015]. Zhang further discloses that the predefined condition is particularly preferably fulfilled when a parallel measured transverse acceleration and / or yaw rate lies within a predefined interval and / or the amount of the longitudinal acceleration of the vehicle exceeds a predefined threshold value [See at least Zhang, 0016]. The predetermined conditions may be regarded as possible steady-state driving maneuvers) during one of a plurality of different types of steady-state driving maneuvers including a steady-state straight-ahead driving maneuver (Zhang discloses that, in particular, driving straight ahead, during which the vehicle is accelerated or braked, is particularly well suited for determining the position of the center of gravity since the joint consideration of braking and acceleration maneuvers makes it easier to differentiate between the vertical (Z) and the longitudinal (X) coordinates of the center of gravity, or between their effects [See at least Zhang, 0016]), the at least one set of input variables comprises at least a longitudinal acceleration of the motor vehicle (Zhang discloses that one example of the predefined condition may be when the amount of the longitudinal acceleration of the vehicle exceeds a predefined threshold value [See at least Zhang, 0016]), a lateral acceleration of the motor vehicle (Zhang discloses that the predefined condition may further comprise when a parallel measured transverse acceleration lies within a predefined interval [See at least Zhang, 0016]), a yaw rate of the motor vehicle (Zhang discloses that the predefined condition may further comprise when the yaw rate lies within a predefined interval [See at least Zhang, 0016]), and at least one wheel rotational speed (Zhang discloses that the position of the center of gravity is determined using wheel speeds of at least two, in particular four, wheels and drive or drive wheels applied to these wheels [See at least Zhang, 0009]); 
selecting, by the motor vehicle processor, a selected one of a plurality of classifiers based on a corresponding one of the plurality of different types of steady-state driving maneuvers, the selecting including: c) selecting a steady-state straight-ahead driving classifier when the set of input variables correspond to a steady-state straight-ahead driving maneuver (Zhang discloses that data points from associated input variables are preferably measured continuously to determine the position of the center of gravity, and that only those data points collected when a predetermined condition is met are used to determine the position of the center of gravity in order to improve the statistical quality of the determined center of gravity [See at least Zhang, 0015]. Zhang further discloses that the predefined condition is particularly preferably fulfilled when a parallel measured transverse acceleration and / or yaw rate lies within a predefined interval and / or the amount of the longitudinal acceleration of the vehicle exceeds a predefined threshold value [See at least Zhang, 0016]. Zhang further discloses that, in particular, driving straight ahead, during which the vehicle is accelerated or braked, is particularly well suited for determining the position of the center of gravity, since the joint consideration of braking and acceleration maneuvers makes it easier to differentiate between the vertical (Z) and the longitudinal (X) coordinates of the center of gravity, or between their effects [See at least Zhang, 0016]. This may be regarded as classifying the vehicle as being in a steady-state straight-ahead driving maneuver based off of the set of variables);
calculating, by the motor vehicle processor, a plurality of estimated center of gravity positions based on the at least one set of input variables and based on the selected one of the plurality of classifiers (Zhang discloses that data points from associated input variables are preferably measured continuously to determine the position of the center of gravity, and that only those data points collected when a predetermined condition is met are used to determine the position of the center of gravity in order to improve the statistical quality of the determined center of gravity [See at least Zhang, 0015]. It will be appreciated that the center of gravity is thus calculated multiple times); and 
controlling, by the motor vehicle processor, an operation of at least one of a braking system or a steering system of the motor vehicle based on the plurality of estimated center of gravity positions (Zhang discloses that a determined longitudinal coordinate of the center of gravity can be used in a brake control such as an anti-lock control to improve the control quality or to adjust the braking force distribution [See at least Zhang, 0014]).
Dollens teaches a method for calculating a center of gravity of a vehicle wherein the plurality of different steady-state driving maneuvers considered includes a steady-state right-hand corner maneuver (See at least Fig. 6F in Dollens: Dollens teaches that the vehicle's 112 steering mechanism may be monitored such that when executing a turn, the vehicle's shifting center of gravity 186 may be calculated based on all motion factors [See at least Dollens, 0053]. It will therefore be appreciated that the steering monitoring system of Dollens can detect when the vehicle is making a right turn), and the selecting of a classifier further includes b) selecting a steady-state right-hand corner classifier when the set of input variables correspond to a steady-state right-hand corner maneuver (See at least Fig. 6F in Dollens: Dollens teaches that the vehicle's 112 steering mechanism may be monitored such that when executing a turn, the vehicle's shifting center of gravity 186 may be calculated based on all motion factors [See at least Dollens, 0053]. It will therefore be appreciated that the steering monitoring system of Dollens can detect when the vehicle is making a right turn).
Kozuka teaches a method for characterizing a center of gravity of a vehicle wherein the plurality of different steady-state driving maneuvers includes a steady-state left-hand corner maneuver and the selecting of a classifier further includes a) selecting a steady-state left-hand corner classifier when the set of input variables correspond to a steady-state left-hand corner maneuver (See at least Fig. 3 in Kozuka: Kozuka teaches that, at step ST13, the vehicle ECU 3 may determine that the vehicle is in a state of left turning braking [See at least Kozuka, 0041]. Kozuka further teaches that this data is ultimately used to characterize the location of the center of gravity of the vehicle [See at least Kozuka, 0043]).
However, none of the prior art of record, taken either alone or in combination, teaches or suggests the method further comprising the steady-state left-hand corner classifier providing a first probability distribution for center of gravity positions during the steady-state left- hand corner maneuver, the steady-state left-hand corner classifier indicating an estimated center of gravity position of the motor vehicle based on the at least one set of input variables and the first probability distribution;
the steady-state right-hand corner classifier providing a second probability distribution for center of gravity positions during the steady-state right- hand corner maneuver, the steady-state right-hand corner classifier indicating an estimated center of gravity position of the motor vehicle based on the at least one set of input variables and the second probability distribution; and
the steady-state straight-ahead driving classifier providing a third probability distribution for center of gravity positions during the straight-ahead driving maneuver, the steady-state straight-ahead driving classifier indicating an estimated center of gravity position of the motor vehicle based on the at least one set of input variables and the third probability distribution.
In order for a reference to teach these limitations, the reference would have to teach where a classifier corresponding to a specific type of maneuver is used to determine a probability distribution of center of gravity positions for the vehicle. However, this is not taught by the prior art of record. Furthermore, the reference would have to perform this calculation for all three different types of claimed driving maneuvers, since applicant recites “the selecting including” (emphasis added).
The closest that any reference comes to teaching this is Zhang. Zhang discloses [Zhang, determining center of gravity based on detecting that a vehicle is driving straight ahead (See at least [Zhang, 0016]), and based on determining that a vehicle is perform a cornering maneuver (See at least [Zhang, 0017]). However, Zhang discloses these two calculations as alternative embodiments, so Zhang never explicitly states that both are included in a single embodiment, unlike the claimed invention.
Furthermore, while Zhang does disclose generating a center of gravity probability distribution based on collected vehicle attitude and dynamics data (See at least [Zhang, 0064]), Zhang never explicitly discloses that this distribution is provided by or based on a maneuver classifier, let alone generating a separate probability distribution for each of the three types of maneuver classifiers recited by applicant.
Zhang therefore is not specific enough with regard to the number of maneuvers detected, the number of distributions generated, or the relationship between the maneuvers detected and distributions generated to read on the claimed invention, and is therefore not in the field of endeavor of detecting multiple types of maneuvers, generating a probability distribution for each type of maneuver, and estimating a center of gravity based on the probability distributions.
For at least the above stated reasons, claim 1 is allowed over the prior art of record.

Regarding claims 2-5 and 7-14, these claims are also allowed over the prior art of record, at least by virtue of their dependence from claim 1.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAEEM T ALAM whose telephone number is (571)272-5901. The examiner can normally be reached M-F 9:00 am-5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FADEY JABR can be reached on (571) 272-1516. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/N.T.A./Examiner, Art Unit 3668      
                                                                                                                                                                                                  /Fadey S. Jabr/Supervisory Patent Examiner, Art Unit 3668